Citation Nr: 0937155	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-14 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected right knee disability, currently rated as 
10 percent disabling.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected tinnitus.

3.  Entitlement to a compensable initial disability rating 
for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel
INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March and April 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a disability evaluation in excess 
of 10 percent for right knee disability and a compensable 
initial disability rating for service-connected bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.



CONCLUSIONS OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2008); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The Board notes that the U.S. Court of Appeals for Veterans 
Claims has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and assist do not apply to 
a claim if the resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the instant case, the facts are not in dispute.  
Resolution of the Veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As discussed 
below, the Board finds that the Veteran is already receiving 
the maximum disability rating available for tinnitus under 
the applicable rating criteria.  Therefore, because no 
reasonable possibility exists that any notice or assistance 
would aid the Veteran in substantiating his claim, any 
deficiencies of notice or assistance that may exist would be 
harmless.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (stating that compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).


The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  (The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

In reviewing the Veteran's claim of entitlement to an 
increased disability rating for his service-connected right 
knee disability, the Board observes that the RO issued VCAA 
notices to the Veteran in November 2005 and March 2006 
letters which informed him of the evidence generally needed 
to support claims of entitlement to increased disability 
ratings; what actions he needed to undertake; and how the VA 
would assist him in developing his claim.  The March 2006 
letter informed him of the evidence needed for the assignment 
of evaluations and effective dates for initial awards of 
service connection.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The November 2005 VCAA notice was issued 
prior to the March 2006 rating decision.  Thus, the Board 
concludes that the RO provided appropriate notice of the 
information or evidence needed in order to substantiate the 
claim prior to the initial decision.  In view of this, the 
Board finds that VA's duty to notify has been fully satisfied 
with respect to this claim.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Board notes that 
the Veteran's service treatment records and VA examination 
reports are of record, and these records were reviewed by 
both the RO and the Board in connection with the Veteran's 
claim.  With respect to the VA orthopedic examinations 
provided the Veteran in February 2006 and June 2007, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examinations 
obtained in this case are adequate, as they are predicated on 
a review of the claims file and all pertinent evidence of 
record, and fully address the rating criteria that are 
relevant to rating the right knee disability in this case.  
Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the right knee 
disability on appeal has been met.  38 C.F.R. § 3.159 (4).   
There remains no issue as to the substantial completeness of 
the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

With regard to the Veteran's claim for an increased initial 
disability rating for bilateral tinnitus, the facts are not 
in dispute.  Resolution of the Veteran's appeal is dependent 
on interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As will be 
shown below, the Board finds that the Veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the Veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).


The Veteran contends that he is entitled to a higher 
evaluation for his tinnitus as it is more severe than the 
current evaluation reflects.  The RO denied the Veteran's 
claim because a 10 percent disability rating is the maximum 
allowable under Diagnostic Code 6260.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award either separate schedular 
evaluations for tinnitus in each ear, or an increased overall 
disability rating, the Veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  

Finally, in reaching this decision, the potential application 
of various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected tinnitus has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for extraschedular evaluations for the 
Veteran's service-connected tinnitus under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for tinnitus is denied.


REMAND

The Veteran argues that the symptoms of his right knee 
disability include pain, weakness, loss of range of motion, 
and instability.  VA examinations dated in February 2006 and 
June 2007 include findings of range of motion testing along 
with the Veteran's complaints of pain.  However, while it was 
noted that he had positive anterior drawer and McMurray 
tests, no comment was made as to whether the Veteran 
experiences instability and, if so, the degree of severity of 
the same.

With regard to his claim for an increased rating for hearing 
loss, the Veteran was last afforded a VA audiological 
examination in March 2006.  In a written statement received 
in August 2009, the Veteran's representative appears to 
contend that his bilateral hearing loss has worsened since 
his most recent VA compensation examination and states that a 
"thorough and contemporaneous examination should be able to 
determine the current level of severity of the disability."  
The Veteran should be provided another VA audiologic 
examination with adequate assessment of functional limitation 
as a result of pain or painful motion, to include functional 
loss during flare-ups and to address the Veteran's current 
bilateral hearing loss.  Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (where appellant claimed his condition worsened 
two years after his last examination, VA should have 
scheduled him for another examination); Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); cf. VAOPGCPREC 11-95 (Apr. 7, 
1995).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should schedule the Veteran for 
appropriate VA orthopedic examination(s) to 
determine the current nature and severity 
of his right knee disability.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.

The examiner should report the range of 
motion measurements for the right knee, in 
degrees.  He or she should further comment 
as to whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare- ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner should state whether there is 
any evidence of ankylosis or recurrent 
subluxation or lateral instability of the 
right knee, and if so, to what extent.

The examiner should identify the limitation 
of activity imposed by the Veteran's 
service-connected right knee disability 
with a full description of the effects 
these disabilities have upon his ordinary 
activities.  The examiner should also fully 
describe the impact these disabilities have 
on the Veteran's economic adaptability.

2.  The Veteran should be afforded a VA 
audiological examination to determine the 
nature and extent of any current bilateral 
hearing loss found to be present.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
examination.  A notation to the effect that 
this record review took place should be 
included in the examination report.  All 
indicated studies should be performed, to 
include a full audiological evaluation.  

The Veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the issue remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


